Citation Nr: 0207527	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, 
for a neurological disorder of the right arm due to an 
injection administered in August 1997 at the Department of 
Veterans Affairs Medical Center in Huntington, West Virginia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran





INTRODUCTION

The veteran served on active duty in the military from July 
1966 to July 1969.

In March 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, denied the 
veteran's claim for compensation-pursuant to 38 U.S.C.A. § 
1151-for a neurological disorder of the right arm due to an 
injection ("shot") administered in August 1997 at the VA 
Medical Center (VAMC) in Huntington, West Virginia.  The 
veteran appealed the RO's decision to the Board of Veterans' 
Appeals (Board).  He twice has testified at hearings in 
support of his claim-initially in December 1998, which a 
local hearing officer at the RO conducted, and more recently 
in October 1999 before an Acting Member of the Board using 
video-conferencing technology.

In a June 1999 statement, the veteran filed an additional 
claim for service connection for a skin condition 
(chloracne/psoriasis), allegedly due to exposure to the toxic 
herbicide Agent Orange while on active duty in the military.  
So when remanding the section 1151 claim in November 2000 for 
further development and consideration, the Board also 
referred the claim for a skin condition to the RO for all 
appropriate development and consideration as well.  The RO 
since has issued a rating decision in August 2001 denying the 
claim for a skin condition.  The RO also denied an additional 
claim for post-traumatic stress disorder (PTSD) and sent the 
veteran a letter later in August 2001 apprising him of the 
decision and of his procedural and appellate rights in the 
event that he elected to appeal to the Board.  He has not 
appealed that decision, however, concerning his claims for a 
skin condition and PTSD.  So the only issue currently on 
appeal is his claim for section 1151 benefits.  See 38 C.F.R. 
§ 20.200 (2001).



FINDINGS OF FACT

1.  The veteran has not submitted or otherwise identified the 
existence of any medical opinion or evidence indicating that 
he has additional neurological disability in his right arm as 
a result of the injection that he received at the VAMC in 
Huntington in August 1997.

2.  The veteran has peripheral neuropathy affecting his right 
arm, as well as his other extremities, and all of the medical 
evidence of record indicates that his peripheral neuropathy-
and not the injection that he received at the VAMC in August 
1997, is the cause for any neurological impairment that he 
currently has.


CONCLUSION OF LAW

The veteran does not have additional neurological disability 
in his right arm that is proximately due to or the result of 
the injection that he received in August 1997 at the VAMC in 
Huntington.  38 U.S.CA. § 1151 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While testifying during his two hearings, and in written 
statements submitted at other times during the course of his 
appeal, the veteran alleged that he developed a neurological 
disorder of his right arm as a result of receiving an 
injection ("shot") in August 1997 at the VAMC in 
Huntington.  He says that, since the injection, he has 
experienced numbness in his fingers, has been unable to fully 
extend his arm, has noticed trembling in his arm after 
lifting weights of various sizes, and has been completely 
unable to even lift heavy objects at all.  The medical 
records concerning the treatment in question show that he 
received the injection of contrast dye for a computed 
tomography (CT) scan for diffuse mild cerebral and cerebellar 
atrophy-which his doctors believed was due to his abuse of 
alcohol (ETOH).  And although the records of his treatment at 
the VAMC confirm that he received the injection alleged, he 
still has failed to submit or otherwise identify the 
existence of any actual medical evidence substantiating his 
allegations of additional neurological disability as a result 
of that particular injection.  Instead, the records of his 
treatment during the time in question, and during the 
immediately ensuing months, only show that he told his 
doctors that his various neurological symptoms were related 
to the injection-because that was and continues to be his 
own personal belief.  In other words, this merely was 
reported ("claim[ed]") by him when taking his medical 
history, including when seen in a VA outpatient clinic in 
February 1998.  But the records of his treatment at the VAMC 
do not, in turn, contain any sort of medical opinion actually 
documenting this as fact.  And evidence, as here, which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence necessary to support 
the claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  So the appeal must be denied because the 
preponderance of the evidence is against the claim-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor and the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 3.102; Schoolman v. West, 12 Vet. App. 307, 311 
(1999); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a veteran suffers additional disability as a result of 
hospital care, medical or surgical treatment, or an 
examination furnished by VA, compensation is payable in the 
same manner as if such disability were due to an injury or 
disease that he incurred or aggravated during his active 
military service.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.358 (2001).  However, for claims such as 
the one at issue, which were filed on or after October 1, 
1997 (the veteran filed his claim on December 3, 1997), a 
showing of negligence or fault on the part of VA is necessary 
for recovery-whereas this is not required for claims that 
were filed prior to that date.  See Brown v. Gardner, 115 S. 
Ct. 552 (1994); 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Also, according to 38 C.F.R. § 3.358(b)(2), section 1151 
compensation is not payable for the continuance or natural 
progression of disease or injuries for which the treatment 
was authorized.  Furthermore, section 1151 compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran-or, in appropriate cases, his 
representative.  "Necessary consequences" are those that 
are certain to result from, or were intended to result from, 
the treatment administered.  38 C.F.R. § 3.358(c)(3).

As alluded to earlier, the Board remanded the veteran's 
section 1151 claim to the RO in November 2000 to comply with 
the then recently enacted Veterans Claims Assistance Act of 
2000 (the "VCAA").  The VCAA since has been codified at 
38 U.S.C.A. §§  5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001) and the implementing regulations are found at 66 Fed. 
Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA 
eliminated the requirement of submitting a well-grounded 
claim, which, as indicated in the Board's November 2000 
remand, was the reason the RO had denied the claim previously 
prior to the veteran appealing to the Board.  The VCAA also 
redefined VA's obligations insofar as notifying the veteran 
of the type of evidence needed to substantiate his 
allegations-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  Id.  And because the 
change in law occurred during the pendency of his appeal, he 
is entitled to have the VCAA considered.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

After receiving the case back from the Board, the RO sent the 
veteran a letter in March 2001 specifically apprising him of 
the VCAA and all that it entails.  Indeed, that was in 
addition to more recently sending him a Supplemental 
Statement of the Case (SSOC) in February 2002 also apprising 
him of the VCAA as well as the applicable laws and 
regulations governing the outcome of his appeal.  And he 
did not respond either to the RO's VCAA development letter 
or, for that matter, the SSOC other than to reiterate 
arguments earlier made.  He also did not submit or otherwise 
indicate that any additional medical or other evidence 
exists-not already of record, which needs to be obtained to 
support his allegations, and neither did his representative.  
In fact, the veteran and his representative submitted a 
statement in March 2002 waiving the customary 60-day grace 
period following the issuance of the SSOC that would have 
given them more time to submit additional written or other 
argument in response to the SSOC.  So all things considered, 
the veteran has had more than ample opportunity to supplement 
his claim with additional evidence pursuant to the VCAA, and 
the Board therefore may proceed to decide his case without 
fear of prejudicing him.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The veteran, quite simply, has failed to substantiate any of 
his allegations of additional neurological disability in his 
right arm as a result of the injection received in August 
1997 at the VAMC in Huntington.  Rather, the medical evidence 
of record shows that he has peripheral neuropathy affecting 
his right arm, as well as his other extremities, and all of 
the medical evidence of record indicates that his peripheral 
neuropathy-and not the injection that he received at the 
VAMC in August 1997, is the cause for any neurological 
impairment that he currently has.  See the medical records of 
the treatment that he has received in a VA outpatient clinic 
on various occasions since August 1997-but especially the 
records of his treatment in the VA outpatient clinic in July 
1998, including when he personally called the hospital and 
discussed his specific allegations with a doctor at the VAMC 
who then clearly explained to him that his peripheral 
neuropathy, and not the injection received, was causing his 
symptoms.  In order to prevail in this appeal, however, there 
must be medical evidence showing that he has additional 
neurological disability in his right arm as a result of the 
treatment, injection, etc., that he received at the VAMC in 
Huntington in August 1997, not due to this other unrelated 
factor.  Cf. Jones v. West, 12 Vet. App. 460 (1999).  
Although he may sincerely still believe that he has 
additional neurological disability in his right arm as a 
result of what amounts in his mind to VA negligence when 
giving him that injection, as a layman, he does not have the 
necessary medical training and/or expertise to give a 
competent opinion on this dispositive issue of medical 
causation.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  So his written and oral testimony 
purporting to do so has no probative weight.  Neither do the 
allegations of his representative and the others who have 
spoken out on his behalf because they, too, are only laymen.  
Id; see also Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 
230 (1999).


ORDER

The claim for compensation, pursuant to 38 U.S.C.A. § 1151, 
for a neurological disorder of the right arm due to an 
injection received in August 1997 at the VAMC in Huntington, 
West Virginia, is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

